255 F.2d 702
58-2 USTC  P 9574
ESTATE OF Sam E. WILSON, Jr., Deceased, Ada Rogers Wilson,Marnerleen Wilson Reid and Gordon P. Reid,Executors, and Ada Rogers Wilson, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 16923.
United States Court of Appeals Fifth Circuit.
May 29, 1958.

Petition for Review of Decisions of the Tax Court of the United States (District of Texas).
Robert B. Payne, Dallas, Tex., for petitioners.
Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Melvin L. Lebow, I. Henry Kutz, Joseph Kovner, Attys., Nelson P. Rose, Chief Counsel, I.R.S., John M. Morawski, Sp. Atty. I.R.S., Washington, D.C., for respondent.
Before RIVES, JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
The executors of Sam E. Wilson, Jr., here challenge the correctness of a determination of his Federal income tax liability for 1948 as made by the Tax Court.  Its opinion is reported in 27 T.C. 976.  We are in accord with the Tax Court's conclusions.  Had the taxpayer adopted a different form for the particular transaction the tax incident might have been different.  Cf. Zenz v. Quinlivan, 6 Cir., 1954, 213 F.2d 914.  The difference in the factual situation makes Mayer v. Donnelly, 5 Cir., 1957, 247 F.2d 322, inapplicable.  For the reasons assigned by the Tax Court in its opinion its judgment is


2
Affirmed.